Exhibit 10.3

AMENDMENT NO. 1 TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 1 to the Amended and Restated Credit Agreement, is entered
into as of February 20, 2018 (this “Amendment”), among Regional Management
Receivables, LLC, a Delaware limited liability company, as borrower (the
“Borrower”), Regional Management Corp., a Delaware corporation, as servicer (the
“Servicer”), Wells Fargo Bank, National Association (“Wells Fargo Bank”), as the
sole lender, and Wells Fargo Securities, LLC, as administrative agent for the
Lenders (the “Administrative Agent”), and relates to the Amended and Restated
Credit Agreement, dated as of November 21, 2017 (the “Original Credit Agreement”
and, as amended by this Amendment, the “Credit Agreement”), among the Borrower,
the Servicer, the Lenders, the Administrative Agent and Wells Fargo Bank, as
account bank (in such capacity, the “Account Bank”), collateral custodian (in
such capacity, the “Collateral Custodian”) and backup servicer (in such
capacity, the “Backup Servicer”).

Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Original Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 15.01 of the Original Credit Agreement, no
amendment, waiver or other modification of any provision of the Original Credit
Agreement shall be effective without the written agreement of the Borrower and
the Administrative Agent and the consent of the Required Lenders; provided,
however, that no such amendment, waiver or other modification shall, without the
written consent of all Lenders, amend certain definitions and provisions in the
Original Credit Agreement;

WHEREAS, Wells Fargo Bank, as the sole Lender, constitutes all Lenders and
consents to this Amendment; and

WHEREAS, the parties hereto desire to amend the Original Credit Agreement on the
terms and in the manner set forth herein.

NOW, THEREFORE, in reliance upon the foregoing facts and in consideration of the
mutual agreements of the parties hereto, the parties hereby agree as follows:

Section 1.01. Amendment. Effective as of the date hereof, and subject to the
satisfaction of the conditions precedent set forth in Section 1.03, the Original
Credit Agreement is hereby amended as follows:

(a) The definition of “Defaulted Receivable” appearing in Section 1.01 of the
Original Credit Agreement is hereby deleted and replaced with the following:

“Defaulted Receivable” means any Receivable (i) with respect to which any
portion of a Scheduled Payment thereon remains unpaid for 180 days or more after
the related due date for such payment, (ii) with respect to which the related
Financed Vehicle (a) has been surrendered or repossessed and the redemption
period, if any, granted the related Obligor by Applicable Law has expired,
(b) is to be repossessed but is unable to

 

Amendment No. 1 to

A&R Credit Agreement



--------------------------------------------------------------------------------

be located or is otherwise subject to being repossessed or (c) has been
repossessed by the Servicer and held in its inventory for 90 days or more,
(iii) which has been settled for less than the Principal Balance of such
Receivable, (iv) which has been liquidated by the Servicer through the sale of
the related Financed Vehicle, (v) for which Liquidation Proceeds have been
received which, in the Servicer’s judgment, constitute the final amounts
recoverable in respect of such Receivable or (vi) which has been charged-off (or
should have been charged-off) or is deemed uncollectible in accordance with the
Collection Policy. For purposes of computing the Pool Balance, the Principal
Balance of any Receivable that becomes a “Defaulted Receivable” will be deemed
to be zero as of the date it becomes a “Defaulted Receivable”.

(b) The definition of “Effective Date Fee Letter” appearing in Section 1.01 of
the Original Credit Agreement is hereby deleted and replaced with the following:

“Effective Date Fee Letter” means, (i) prior to February 20, 2018, the fee
letter, dated as of the Effective Date, and (ii) on and after February 20, 2018,
the amended and restated fee letter dated February 20, 2018, among the Borrower,
the Servicer and the Administrative Agent, setting forth, among other things,
the Structuring Fee.

(c) The definition of “Interest Rate” appearing in Section 1.01 of the Original
Credit Agreement is hereby deleted and replaced with the following:

“Interest Rate” means 3.25% per annum, computed on the basis of a 360-day year
consisting of twelve 30-day months with the exception of the first Interest
Period, which will be computed on the basis of the actual number of days elapsed
and a 360-day year.

Section 1.02. Representation and Warranties.

(a) Each of the Borrower and the Servicer, by executing this Amendment, hereby
represents and warrants to the other parties hereto as of the date hereof that
(i) each of its representations and warranties set forth in the Original Credit
Agreement is true and correct in all material respects as if made on the date
hereof (except to the extent any such representation and warranty expressly
refers to an earlier date) and (ii) no Termination Event, Unmatured Termination
Event or Servicer Termination Event has occurred and is continuing.

(b) Each of the Borrower and the Servicer, by executing this Amendment, hereby
represents and warrants to the other parties hereto as of the date hereof that
(i) the individual executing this Amendment on behalf of such party is duly
authorized to do so, (ii) such party has full right and authority to enter into
this Amendment and to consummate the transactions described in this Amendment
and (iii) each of this Amendment, the Original Credit Agreement and the Credit
Agreement constitutes the valid and legally binding obligation of such party,
enforceable against such party in accordance with its terms.

(c) Each of the Borrower and the Servicer hereby represents and certifies that
this Amendment does not amend, modify or otherwise affect the rights or duties
of the Account Bank, the Collateral Custodian or the Backup Servicer.

 

Amendment No. 1 to

A&R Credit Agreement



--------------------------------------------------------------------------------

Section 1.03. Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof, immediately upon satisfaction of the following
conditions: (a) receipt by each of the parties hereto of an executed counterpart
of this Amendment and (b) receipt of such other documents, certificates and
opinions as the Lender or the Administrative Agent may reasonably request.

Section 1.04. Full Force and Effect. Except as hereby modified pursuant to this
Amendment, the Original Credit Agreement shall continue in full force and
effect. Each of the parties hereto, acknowledge and agree that the Amendments
set forth in Section 1.01 hereof, shall have no retroactive effect on the terms
set forth in the Original Credit Agreement.

Section 1.05. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN § 5-1401 AND § 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, LOCATED IN THE
BOROUGH OF MANHATTAN AND THE FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

Section 1.06. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

Section 1.07. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Amendment. By execution of this Amendment, the Lender
acknowledges and consents to this Amendment pursuant to Section 15.01 of the
Original Credit Agreement.

Section 1.08. Delivery to the Account Bank, Collateral Custodian and Backup
Servicer. The Borrower shall promptly provide an executed copy of this Amendment
to the Account Bank, the Collateral Custodian and the Backup Servicer.

 

Amendment No. 1 to

A&R Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

THE BORROWER:     REGIONAL MANAGEMENT RECEIVABLES, LLC     By:   /s/ Donald E.
Thomas       Name:   Donald E. Thomas       Title:   EVP and CFO THE SERVICER:  
  REGIONAL MANAGEMENT CORP.     By:   /s/ Donald E. Thomas       Name:   Donald
E. Thomas       Title:   EVP and CFO

 

Amendment No. 1 to

A&R Credit Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:     WELLS FARGO SECURITIES, LLC     By:   /s/ Brian
Grushkin       Name:   Brian Grushkin       Title:   Director LENDER:     WELLS
FARGO BANK, NATIONAL ASSOCIATION     By:   /s/ Brian Grushkin       Name:  
Brian Grushkin       Title:   Director

 

Amendment No. 1 to

A&R Credit Agreement